IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TYRONE JERMAINE MARTIN,                 §
                                         §
       Defendant Below-                  §   No. 512, 2015
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID Nos. 0803033391 and
       Plaintiff Below-                  §   0808015453A
       Appellee.                         §

                          Submitted: December 16, 2015
                          Decided:   February 10, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 10th day of February 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, it appears to

the Court that:

      (1)    The defendant-appellant, Tyrone Martin, filed this appeal from the

Superior Court’s order dated September 11, 2015, sentencing him for a violation of

probation (VOP). The State has filed a motion to affirm the judgment below on

the ground that it is manifest on the face of Martin’s opening brief that his appeal

is without merit. We agree and affirm.

      (2)    In August 2008, Martin pled guilty in Cr. ID 0803033391 to one count

of drug possession, among other charges, for which he was sentenced to one year
at Level V incarceration to be suspended entirely for probation. In March 2009,

Martin pled guilty in Cr. ID 0808015453A to drug trafficking, among other

charges, for which he was sentenced to ten years at Level V incarceration (with

credit for 260 days served) to be suspended after serving one year in prison for

decreasing levels of supervision.

      (3)    In September 2014, while on probation, Martin submitted a urine

sample to his probation officer that tested positive for oxycodone and opiate use.

In October 2014, a search of Martin’s residence uncovered more than 400 bags of

heroin, which resulted in Martin’s arrest on new criminal charges in Cr. ID

1410006865.    On October 16, 2014, a report was filed charging Martin with

violating probation because of his positive urine screen and because of the new

criminal charges. On June 15, 2015, the State ultimately dismissed the criminal

charges in Cr. ID 1410006865. On July 22, 2015, Martin’s probation officer filed

a supplemental violation report, alleging that Martin had tested positive for drug

use on May 28, 2015 and July 9, 2015, and that he had committed a curfew

violation on July 7, 2015.

      (4)    On August 6, 2015, Martin’s counsel filed a motion to suppress the

evidence that had been seized in the October 2014 search of his home. A hearing

was held on August 12, 2015. On August 18, 2015, the Superior Court denied the

suppression motion in a written order. On September 11, 2015, after finding that



                                        2
Martin had violated probation, the Superior Court sentenced him in Cr. ID

0803033391 to four months at Level V incarceration with no probation to follow.

In Cr. ID 0808015453A, the Superior Court sentenced Martin to ten years at Level

V incarceration to be suspended after serving four years in prison for decreasing

levels of supervision. This appeal followed.

      (5)   Martin raises four issues in his opening brief on appeal. First, he

contends that the Superior Court abused its discretion in denying his suppression

motion. Second, he contends that the State violated his rights by waiting to indict

him on the new drug charges in Cr. ID 1410006865. Third, he contends that the

Superior Court exhibited bias in sentencing him on the VOP. Finally, he contends

that Probation and Parole and the Delaware State Police falsified evidence in order

to obtain the search warrant for his home.

      (6)   To the extent that Martin is challenging the delay that occurred

between his arrest and indictment in Cr. ID 1410006865, we have no jurisdiction to

review that claim in the context of this appeal from his VOP sentence in different

criminal cases. Moreover, we are unable to review Martin’s other claims because

Martin failed to order and provide the Court with a copy of the transcript of the

suppression hearing or the VOP hearing and sentencing.

      (7)   As the Court has held many times, it is the appellant’s obligation to

supply those portions of the transcript that are necessary to give the Court a fair



                                         3
and accurate account of the context in which the alleged errors arose. 1 Without a

transcript of the suppression hearing, there is no basis upon which the Court can

review Martin’s claims that the State falsified evidence or that the Superior Court

abused its discretion in denying his motion to suppress. Moreover, without a copy

of the transcript of the VOP hearing and sentencing, the Court is unable to review

Martin’s contention that the Superior Court exhibited bias in sentencing him. Thus,

the Court concludes that Martin’s failure to request and include adequate

transcripts of the proceedings, as required by the rules of the Court, precludes

appellate review of his claims of error on appeal.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Collins J. Seitz, Jr.
                                                 Justice




1
  Tricoche v. State, 525 A.2d 151, 154 (Del. 1987).
2
  See Hawkins v. State, 2010 WL 3341578 (Del. Aug. 25, 2010) (holding that failure to provide
transcript of VOP hearing precludes review of argument on appeal).


                                             4